Title: To Alexander Hamilton from Caleb Swan, 15 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia January 15. 1800.
          
          I have received your two letters one of the 11th and the other of the 12 Instant.
          Mr. Brooks left this place on the 2d of December last for Staunton, and took with him 1470 dollars for the recruiting service, which has been distributed to the Officers in that neighborhood. This sum makes, in addition to what had been before sent out, the amount necessary to raise four complete companies agreeably to your letter of the 14 October ulto.
          I am with the greatest Respect Sir, Yr Mo Obt Servt
          
            C: Swan PMG
          
          Genl Alexr. Hamilton New York.
        